DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 was filed after the mailing date of the claim amendments on 1/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Response to Amendment
1. This office action is in response to communications filed 1/11/2022 Claims 1 and 9 are amended. Claims 2-8, 10- 16 are original. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Applicant’s argues on page 7 of the remarks that Tripathi fails to explicitly teach that the receiver is waked up before receiving the entire wake-up command.
Examiner respectfully disagrees with applicant’s assessment of the Tripathi reference. Examiner’s broadest reasonable interpretation of the limitation “receiver is waked up before receiving the entire wake-up command” is still taught under Tripathi. To add clarity to the reference Examiner points to Fig. 5, the transmission of preamble 502 in paragraph [0054] indicates the receiver is waked up before receiving the entire wake-up command (e.g. Wake_F_Change 503). [0051], the wake-up operation may include different command or different numbers of commands, and different initialization or operational parameters may be employed. Another form of interpretation could be that in paragraph [0053], Prior to the beginning of the transmission of the command at time t.sub.0, the link may be pre-charged. In various embodiments, the link may be pre-charged to the power supply voltage, to a ground level, or to any suitable pre-charge voltage level. At time t.sub.0, the transmission of PREAMBLE 502 begins. Examiner can also interpret the link being pre-charged to waking up a receiver before receiving the entire wake-up command (Wake_F_Change 503 or 0110). 
 	Claim 2-8 are dependent upon claim 1 and are rejected. Independent claim 9 is rejected with respect to claim 1. Claims 11-16 are dependent upon claim 9 and are rejected.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2014/0173320, Tripathi.

 2. 	Regarding Claim 1, Tripathi discloses A control method of a receiver (Fig 7; [0062], the components may adjust their respective transceivers to adopt the data rate received during the exchange of parameters), comprising:
 	when the receiver enters a sleep/standby mode ([0038], display port 211 may be in a sleep mode prior to time t.sub.0. During this time, display 210 may be in a period of vertical blanking and main link 205 may be inactive.), continually detecting an auxiliary signal from an auxiliary channel to generate a detection result (Abstract, The source processor may be operable to send a wake-up command to the sink processor via the auxiliary link. [0033], Auxiliary link 206 may be used by either display port source PHY 204 or display port sink PHY 208 to transmit command signals. [0045], Source PHY 204 may issue wake-up command 411 via auxiliary link 206. Wake-up command 411 may, in some embodiments, instruct sink PHY 208 to end a sleep or reduced power mode and enable receivers coupled to main link 205); and
 	if the detection result indicates that the auxiliary signal has a preamble or a specific pattern ([0007], the wake-up command may include multiple parts. The wake-up command may include a preamble. Figs. 2-3; [0039], PHY 204 transmits wake-up command 310 on auxiliary link 206), generating a wake-up control signal to wake up the receiver before successfully receiving the auxiliary signal having an entire wake-up command (Figs. 3: 310; 5: 502, 503; [0052]-[0054], Command 500 may be transmitted on an auxiliary link. Once the transmission of the preamble is complete at time t.sub.1, the transmission of WAKE_F_CHANGE 503 begins. Different combinations of logical-0 values and logical-1 values may be employed to implement the WAKE_F_CHANGE command. Examiner can also interpret the link being pre-charged to waking up a receiver before receiving the entire wake-up command (Wake_F_Change 503 or 0110).)

 3. 	Regarding Claim 2, Tripathi discloses The control method of claim 1, wherein the step of generating the wake-up control signal to wake up the receiver before successfully receiving the auxiliary signal having the wake-up command comprises:
 	if the detection result indicates that the auxiliary signal has a toggle, it is determined that the auxiliary signal has the preamble, and the wake-up control signal is generated to wake up the receiver (FIg. 5; [0052-[0054], PREAMBLE 502 consists of eight consecutive logical-0 values (low logic levels), although in other embodiments, any suitable combination of logical-1 values and logical-0 values may be employed. Different combinations of logical-0 values and logical-1 values may be employed to implement the WAKE_F_CHANGE command).

 4. 	Regarding Claim 3, Tripathi discloses The control method of claim 2, wherein the receiver is waked up before the auxiliary signal has the wake-up command having logical values “0”, “0”, “1”, “1” in sequence (Fig. 5; [0054], WAKE_F_CHANGE 503 includes a sequence of a logical-0 value followed by two logical-1 values).
 	
 5. 	Regarding Claim 4, Tripathi discloses The control method of claim 1, wherein the step of generating the wake-up control signal to wake up the receiver before successfully receiving the auxiliary signal having the wake-up command (Fig 5; [0052-[0054], WAKE_F_CHANGE) comprises:
 	if the detection result indicates that the auxiliary signal has two consecutive logical values “0” or logical values “0”, “0”, “1” in sequence, it is determined that the auxiliary signal has the specific pattern, and the wake-up control signal is immediately generated to wake up the receiver (Fig. 5; [0054], WAKE_F_CHANGE 503 includes a sequence of a logical-0 value followed by two logical-1 values).
 
 6. 	Regarding Claim 5, Tripathi discloses The control method of claim 4, wherein the receiver is waked up before receiving the auxiliary signal having the wake-up command having logical values “0”, “0”, “1”, “1” in sequence (Fig. 5; [0054], WAKE_F_CHANGE 503 includes a sequence of a logical-0 value followed by two logical-1 values).
 	
 7. 	Regarding Claim 6, Tripathi discloses The control method of claim 1, further comprising:
 	when the receiver is waked up due to the wake-up control signal generated in response to the detection result indicating that the auxiliary signal has the preamble or the specific pattern (Fig 5), detecting if the receiver receives the auxiliary signal having the wake-up command following the preamble or the specific pattern to generate another detection result (Fig. 5; [0054], WAKE_F_CHANGE 503 includes a sequence of a logical-0 value followed by two logical-1 values); and
 	if the other detection result indicates that the auxiliary signal does not have the wake-up command following the preamble or the specific pattern ([0055], different combinations of logical values and different command parts may be employed), generating a sleep control signal to make the receiver enter a sleep mode (Fig. 4: 410; [0050], PHY 204 may transmit sleep command 410).

 8. 	Regarding Claim 7, Tripathi discloses The control method of claim 6,
wherein the step of generating the sleep control signal to make the receiver enter the sleep mode (Fig. 4: 410; [0050], PHY 204 may transmit sleep command 410) comprises:
 	if the other detection result indicates that the auxiliary signal does not have logical values “0”, “0”, “1”, “1” in sequence after the preamble, it is determined that the auxiliary signal does not have the wake-up command, and the sleep control signal is immediately generated to make the receiver enter the sleep mode (Fig 4: 410 Sleep; [0050], sleep command 410 may signal to sink PHY 208 to power-down input receivers associated with main link 205 to conserve power. Display 210 may remain in PSR or may also enter a reduced power mode).

 9. 	Regarding Claim 8, Tripathi discloses The control method of claim 1, wherein the receiver is complied with DisplayPort standard ([0061], interface standard, such as, eDP. Embedded DisplayPort.).

10. 	Claim 9 is a device claim, rejected with respect to the same limitation rejected in the method claim 1.
11. 	Claim 10 is a device claim, rejected with respect to the same limitation rejected in the method claim 2.
12. 	Claim 11 is a device claim, rejected with respect to the same limitation rejected in the method claim 3.
13. 	Claim 12 is a device claim, rejected with respect to the same limitation rejected in the method claim 4.
14. 	Claim 13 is a device claim, rejected with respect to the same limitation rejected in the method claim 5.
15. 	Claim 14 is a device claim, rejected with respect to the same limitation rejected in the method claim 6.
16. 	Claim 15 is a device claim, rejected with respect to the same limitation rejected in the method claim 7.
17. 	Claim 16 is a device claim, rejected with respect to the same limitation rejected in the method claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422